DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 21-40 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27, 34, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 27, line 3, it is unclear what it meant by “instructing a scheduling service” (i.e. how is it different from and further limiting “making the scheduling change”?)
As per claim 34 and 40, they have the same deficiencies as claim 27. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining that using a first set of compute resources in a compute environment to process a workload will satisfy a service level specified in a service level agreement associated with the workload; even though the compute environment is able to satisfy the service level specified in the service level agreement, determining that making a scheduling change for another workload in the compute environment will make available at least one compute resource not in the first set of compute resources and that processing the workload using the at least one compute resource will provide a better service level than the service level specified in the service level agreement; determining a cost for making the scheduling change; and in response to the cost being below a threshold, making the scheduling change.
The claims recite limitations determining that using a first set of compute resources in a compute environment to process a workload will satisfy a service level specified in a service level agreement associated with the workload; even though the compute environment is able to satisfy the service level specified in the service level agreement, determining that making a scheduling change for another workload in the compute environment will make available at least one compute resource not in the first set of compute resources and that processing the workload using the at least one compute resource will provide a better service level than the service level specified in the service level agreement; determining a cost for making the scheduling change; and in response to the cost being below a threshold, making the scheduling change, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. The mental scheduling plan has not been integrated into practical application by putting the schedule into effect to realize the benefit of better service level for the workload. That is, other than reciting “compute resource in a compute environment” in claim 21, “a non-transitory computer storage medium, a processor” in claim 28, and “a processor; and a computer readable storage medium” in claim 35; nothing in the claim elements precludes the step from practically being performed in the mind. For example, determining steps, in the context of this claim encompasses the user manually making determination based on the gathered information, and determining a cost step encompasses the user performing metal calculations, perhaps with the aid of pen and paper. Finally, the making the scheduling change step encompasses the user manually performing the scheduling step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a first set of compute resources in a compute environment in claim 21, a non-transitory computer storage medium, a processor in claim 28, and a processor and a computer readable storage medium in claim 35. The compute resources, non-transitory storage medium, a processor are all recited at a high-level of generality (i.e. as a generic computer system performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
In response to the applicant’s argument that the claims are similar to an example provided by the USPTO illustrating eligible subject matter, Examiner respectfully disagrees. Regarding comparison to example 37, the instant claims do not pertain to organizing computer icons, and even if a comparison can be made to example 37, the more appropriate comparison is to claim 3 of example 37. In claim 3 of example 37, the use of the icon is determined and the icons are ranked in accordance with their determined use, however, the icons are not rearranged as in claims 1 and 2. This is similar to the instant claims in that the instant schedules are determined but no resources have actually been recited to be moved and used by the workload. “Making the scheduling change” merely indicates determination has been made that the resources should be moved from “the another workload” to “the workload” which is similar to the ranked icons of claim 3 of example 37 have not been moved. The instant resources have not been moved from the another workload to the workload and have not been executed by the workload to realize the improved SLA. Thus, even if making a scheduling change provides a better service level than the service level specified in a service level agreement, the steps in the claims can be performed mentally, and the judicial exception is not integrated into a practical application.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a first set of compute resources in a compute environment, a non-transitory computer storage medium, a processor, and a processor and a computer readable storage medium to perform determining, determining, determining a cost, and making scheduling change amounts to no more than mere instructions to apply the exception suing a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagasawa US Pub 2002/0116234 (hereafter Nagasawa) in view of Bril et al. SU Pub 2003/0009506 (hereafter Bril) and further in view of Horikawa US Pub 2005/0010608 (hereafter Horikawa).

References Nagasawa, Bril and Horikawa are cited in the IDS filed on 2/23/21.

As per claim 21, Nagasawa teaches the invention substantially as claimed including a method comprising: determining that using a first set of compute resources in a compute environment to process a workload will satisfy a service level specified in a service level agreement associated with the workload (para[0046, 0070-0075], determine whether the resources with satisfactory performance according to SLA is available to be reserved).
Nagasawa does not explicitly teach even though the compute environment is able to satisfy the service level specified in the service level agreement, determining that making a scheduling change for another workload in the compute environment will make available at least one compute resource not in the first set of compute resources and that processing the workload using the at least one compute resource will provide a better service level than the service level specified in the service level agreement; determining a cost for making the scheduling change; and in response to the cost being below a threshold, making the scheduling change.
However, Bril teaches even though the compute environment is able to satisfy the service level specified in the service level agreement, determining that making a scheduling change for another workload in the compute environment will make available at least one compute resource not in the first set of compute resources and that processing the workload using the at least one compute resource will provide a better service level than the service level specified in the service level agreement (abstract, para[0022-0023], claim 4 and 5, (another workload) does not use its complete allocated more important guaranteed budget (representing resources for another workload), reallocate the unused budget to the less important budget (current workload), where the less important task already satisfied the service level with its guaranteed resource budget for the quality of service (first quality of service, acceptable level), and when it is reallocated, the less important task can operate at a different quality of service level, from first quality of service to second (higher) quality of service level), thus even if the quality of service level at the first level, it can be improved to the second level by reallocating the unused resources of another task).
It would have been obvious to one having ordinary skill in the art at the time invention was made to incorporate Bril’s teaching to Nagasawa’s invention in order to provide a method that reallocates not used resources to different types of tasks in an improved way to achieve a better quality of service for the tasks (para[0017, 0022)).
Nagasawa and Bril do not explicitly teach a better service level than the service level specified in the service level agreement; determining a cost for making the scheduling change; and in response to the cost being below a threshold, making the scheduling change.
However, Horikawa teaches a better service level than the service level specified in the service level agreement (para[0046, 0082, 0086, 0102-0103, 0113], FIG. 14, if no agent (resource) is available for the delayed job (not finished until time passes the maximum execution time of the job, SLA), jobs scheduled in the same time are rearranged in priority sequence with reference to the priority of the job, thus if a job with lower priority than the delayed job is found, the jobs with lower priority are rescheduled; therefore the service level for the delayed job is improved (completed before the final end date) by changing the lower priority job schedule); 
determining a cost for making the scheduling change (para[0102-0103], FIG. 17, calculate the execution cost of the resources to be used by the rescheduled job);
and in response to the cost being below a threshold, making the scheduling change (para[0046, 0086, 0102-0103, 0113], the lower priority job is rescheduled, if the cost is less than maximum permissible cost, to improve the service level of the current job (if a fault occurs or performance is degraded in execution server)).
It would have been obvious to one having ordinary skill in the art at the time invention was made to incorporate Horikawa’s teaching to Nagasawa and Bril’s invention in order to provide an improved job operation and management technique of reconfiguring a job schedule in consideration of another computer and another job schedule when a fault or performance degrade occurs in a computer that execute the job (para[0006-0008)).

As per claim 22, Bril teaches further comprising making the scheduling change irrespective of a priority level of the workload, (abstract, para[0022-0023], claim 4 and 5, reallocate the unused budget of more important (higher priority) task to the less important (lower priority) budget, thus priority of workloads are not considered).

As per claim 23, Nagasawa, Bril and Horikawa teach the method of claim 21, Horikawa teaches further comprising determining that the scheduling change will provide the better service level based on the cost (para[0046, 0086, 0102-0103, 0113], the lower priority job is rescheduled, if the cost is less than maximum permissible cost, to improve the service level of the current job (if a fault occurs or performance is degraded in execution server)).

As per claim 24, Nagasawa teaches further comprising provisioning the at least one compute resource for the workload (para[0073], FIG. 2, resource reservation ticket represents the provisioned compute resources for the workload).

As per claim 25, Nagasawa teaches further comprising determining an availability of the first set of compute resources in terms of one or more of: a required operating system, hardware architecture, network adapters, real memory, virtual memory, internal and external disk storage, a software application, a resource state, a reservation, and a political policy (para[0037, 0047, 0072], available resource provider provides software resources such as application software).

As per claim 26, Horikawa teaches further comprising determining a time frame in which the workload must complete to fulfill the service level (para[0050], final end date and time indicates a time when the job has to be finished).

As per claim 27, Horikawa teaches further comprising: analyzing a workload schedule associated with a node to be rescheduled; selecting at least one node; and in response to the at least one node becoming available, instructing a scheduling service to schedule the at least one node (para[0093-0096, 0110-0113], FIG. 19, replacing the job2 with job 4, when the server 1 is available after job 1 is finished, with a minimal impact, considering the cost and priorities).

As per claim 28, it is a non-transitory computer-storage medium claim of claim 21, thus it is rejected for the same rationale.

As per claim 29, it is a non-transitory computer-storage medium claim of claim 22, thus it is rejected for the same rationale.

As per claim 30, it is a non-transitory computer-storage medium claim of claim 23, thus it is rejected for the same rationale.

As per claim 31, it is a non-transitory computer-storage medium claim of claim 24, thus it is rejected for the same rationale.

As per claim 32, it is a non-transitory computer-storage medium claim of claim 25, thus it is rejected for the same rationale.

As per claim 33, it is a non-transitory computer-storage medium claim of claim 26, thus it is rejected for the same rationale.

As per claim 34, it is a non-transitory computer-storage medium claim of claim 27, thus it is rejected for the same rationale.

As per claim 35, it is a system claim of claim 21, thus it is rejected for the same rationale.

As per claim 36, it is a system claim of claim 22, thus it is rejected for the same rationale.

As per claim 37, it is a system claim of claim 23, thus it is rejected for the same rationale.

As per claim 38, it is a system claim of claim 24, thus it is rejected for the same rationale.

As per claim 39, it is a system claim of claim 26, thus it is rejected for the same rationale.

As per claim 40, it is a system claim of claim 27, thus it is rejected for the same rationale.

Response to Arguments
Applicant's arguments filed 11/10/22 have been fully considered but they are not persuasive. 
With respect to prior art rejections, applicant argues the following in the remarks:
The proposed combination of Nagasawa, Bril and Horikawa does not meet all the claim elements of the amended independent claims “even though the compute environment is able to satisfy the service level specified in the service level agreement” (remarks, page 10).
The examiner respectfully disagrees with the applicant:
Bril teaches less important task (a workload) is operating at a first quality of service level (representing that the workload is satisfying the first service level). When the more important task (another workload) does not use its complete allocated resource budget, this not used budget can be reallocated to the less important task (the workload), and the less important task can operate at a higher quality of service level. Thus, even though the less important task (the workload) is able to satisfy the first quality of service level, the not used budget from another task (workload) is reallocated to the less important task to provide a higher quality of service level (a better service level) (para[0022-0023], claim 4 and 5). Therefore, Bril’s teaching combined with Nagasawa and Horikawa’s teaching teaches “even though the compute environment is able to satisfy the service level specified in the service level agreement”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195